DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recites the limitation “the actuation assembly is the covering body or includes the covering body”. It is unclear what is meant by the actuation assembly being the covering body. The specification in paragraph [0035] details the covering body being coupled to the actuation assembly. 
Claim 15 recites the limitation "the opening of the agricultural receiving unit" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calero (ES2709677 hereinafter “Calero”).

	With regard to claim 1, 
	An assembly (1) for covering an agricultural receiving unit (“underground reception hopper”, T, not labeled but detailed on page 4 last paragraph) comprising:
	A covering body (4) configured to, in a first position extend over (see figure 4A) an opening (2) of the agricultural receiving unit (T) to prevent access to the opening (2)
	An actuation assembly (5, not shown but detailed in the 2nd paragraph of page 4) configured to move the covering body (4) from the first position (shown in figure 4A) to a second position (see figure 4C) and wherein in the second position (shown in figure 4C) the covering body (4) is configured to permit access to the opening (2) of the agricultural receiving unit (T). 

	With regard to claim 2 (as best understood in light of 112 rejection above), 
	Wherein the actuation assembly (5, not shown but detailed in the 2nd paragraph of page 4) includes the covering body (4) (actuation assembly 5 controls the covering body 4 movement).

	With regard to claim 3, 
	Wherein the covering body (4) comprises a first section (left panel of 4 shown in figures 4A-4C) and second section (right panel of 4 shown in figures 4A-4C);
	Wherein in the first position (shown in figure 4A) the first section (left panel of 4 shown in figure 4A) aligns with the second section (right panel of 4 shown in figure 4A) and wherein in the second position (shown in figure 4C), the first section (left panel of 4 shown in figure 4C) is spaced apart from the second section (right panel of 4 shown in figure 4C). 

	With regard to claim 4, 
	Wherein the covering body (4) is configured to at least partially extend (see figure 4C) around the perimeter of the agricultural receiving unit (T), in the second position (shown in figure 4C), to prevent grain from spilling past the opening (2) of the agricultural receiving unit (T).

	With regard to claim 5, 
	Further comprising a blocking wall (6) configured to at least partially extend (see figures 4A-4C) around the perimeter of the agricultural receiving unit (T). 

	With regard to claim 6, 
	A controller (11) operably coupled to the actuation assembly (5, not shown) and configured to provide command signals to automatically actuate the actuation assembly (5, not shown) to move the covering body (4) from the first position (shown in figure 4A) to a second position (shown in figure 4C);
	And a sensor (9A) coupled and in communication with the controller (11) and configured to detect the presence of a vehicle (V) adjacent the agricultural receiving unit (see 9A figure 5C). 
(“detection means configured to detect the presence of a vehicle at a point near the reception opening”, abstract)

	With regard to claim 7, 
	Wherein the actuation assembly (5, not shown) includes a electrical actuator (“said actuators being able to be chosen among those of the electric, pneumatic, hydraulic or similar type”, page 4 last paragraph)

	With regard to claim 8, 
	Placing a covering body (4) in a sealing position (shown in figure 4A) over an opening (2) of the agricultural receiving unit (“underground reception hopper”, T, not labeled but detailed on page 4 last paragraph) to prevent contaminants from entering the opening (2); and automatically moving (via actuator 5, not shown) the covering body (4) from the sealing position (shown in figure 4A) to a loading position (shown in figure 4C) where the covering body (4) permits access to the opening (2) for an agricultural product to enter the agricultural receiving unit (T). 

	With regard to claim 9, 
	Automatically moving the covering body (4) from the loading position (shown in figure 4C) to the sealing position (shown in figure 4A) after unloading of the agricultural product into the agricultural receiving unit (T).
	With regard to claim 12, 
	Wherein automatically moving the covering body (4) from the sealing position (shown in figure 4A) to the loading position (shown in figure 4C) comprises actuating at least one pneumatic piston (“gate actuators (not shown) are available, said actuators being able to be chosen among those of the electric, pneumatic, hydraulic or similar type. As can be seen in figures 4A to 4C, the mobile gate (4) is configured to move between a closed position”, page 4 last paragraph)

	With regard to claim 13, 
	Wherein automatically moving the covering body (4) from the sealing position (shown in figure 4A) to the loading position (shown in figure 4C) comprises one of pneumatically moving the covering body (4) from the sealing position (shown in figure 4A) to the loading position (shown in figure 4C)
(“gate actuators (not shown) are available, said actuators being able to be chosen among those of the electric, pneumatic, hydraulic or similar type. As can be seen in figures 4A to 4C, the mobile gate (4) is configured to move between a closed position”, page 4 last paragraph)

	With regard to claim 14, 
	Comprising forming a blocking wall (6) about at least a portion of a perimeter (see figures 4A-4C) of the agricultural receiving unit (T). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15 and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Calero in view of Dial (US20120048140 hereinafter “Dial”).
	With regard to claim 10, Calero does not teach that the covering body comprises slidablly moving a first section of the covering body away from a second section.

	However, Dial teaches a cover system that comprises a covering body (60 on both sides) where the first section (60 on the left) slidably moves away from the second section (60 on the right) of the covering body (60 on both sides) from a sealing position (4A) to a loading position (4B)

	It would have been obvious to one ordinary skilled in the art at the time of
filling of applicant’s invention to have modified Calero, to have the cover system of Dial because the substitution of one known covering system for another would yield predictable results and both function to open and close the opening of the agricultural receiving unit (see MPEP 2143 B).

	With regard to claim 11, Dial’s covering body teaches 
	the first section (60 on the left) includes a first portion (bottom portion of 60 attached to 91) having a first hinge element (bottom hinge of bottom portion of 60) at a first end, and a second hinge element (top hinge between bottom and top portion of 60) at a second end, the second hinge element (top hinge between bottom and top portion of 60) coupled to a second portion (top portion of 60) of the first section (60 on left); and wherein the first section (60 on left) pivots about the first hinge element (see figures 4A-4B) and about the second hinge element (see figures 4A-4B)

	With regard to claim 15, Calero teaches
	A covering body (4 including 3 that partially covers opening 2) comprising:
	A first plate (left panel of 4) configured to, in a sealing position extend over the opening (2) of the agricultural receiving unit (“underground reception hopper”, T, not labeled but detailed on page 4 last paragraph) to prevent access to the agricultural receiving unit (T); and 
	a second plate (right panel of 4) configured to, in a sealing position, extend over the opening (2) of the agricultural receiving unit (T);
	an actuation assembly (5, not shown but detailed in the 2nd paragraph of page 4) comprising;
	a first pneumatic piston and a second pneumatic piston (“ In alternative embodiments at least two gate actuators (not shown) are available, said actuators being able to be chosen among those of the electric, pneumatic, hydraulic or similar type”, page 4 last paragraph) configured to move the first (left panel of 4) and second plate (right panel of 4) from a loading position (see figure 4C) to a sealing position (see figure 4A) and vice versa (see figures 4A-4C). 

	Calero does not detail that the first pneumatic piston is secured to the first plate and that a second pneumatic piston is secured to the second plate.

	However, Dial in figures 4A-4B teaches a cover system that comprises two actuators (85, 89), wherein one actuator (85) is secured to a first panel (60 on the left) and another actuator (89) secured to a second panel (60 on the right) for opening and closing (see figures 4A-4B) the cover system. 

	It would have been obvious to one ordinary skilled in the art at the time of
filling of applicant’s invention to have modified Calero, to have the first and second actuators secured to each of the two plates because this allows for the actuators to assist movement of the plates individually which result in smoother movement of panels and less overexertion of each actuator to lift the plates. 

	With regard to claim 17, Calero teaches
	Comprising a grate (3) within the opening (2) and secured to the covering body (4 including 3 that partially covers the opening 2)

	With regard to claim 18, Calero teaches
	Further comprising a blocking wall (6) configured to at least partially extend around the perimeter (see figures 4A-4C) of the agricultural receiving unit (T). 

	With regard to claim 19, 
	Calero in combination with Dial teaches a controller (11) operably coupled to the actuation system (both actuators of Dial) to provide command signals to automatically actuate the actuators for closing and opening the first and second plates
	(“the closing and covering system 1 comprises a control panel 11 operatively connected in electrical communication with the gate actuator 5”, page 5 paragraph 1).

	With regard to claim 20, 
	Comprising a sensor (9A) coupled and in communication with the controller (11) and configured to detect the presence of a vehicle (V) adjacent the agricultural receiving unit (see 9A figure 5C). 
(“detection means configured to detect the presence of a vehicle at a point near the reception opening”, abstract)

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Calero in view of Dial in further view of Sladojevic (US7850142 hereinafter “Sladojevic”)

	With regard to claim 16, Calero does not teach an elastic cover secured to the first and second plates in the sealing position. 

	However, Sladojevic teaches an elastic cover (42) that covers a bottom plate housing (12)

	 It would have been obvious to one ordinary skilled in the art at the time of
filling of applicant’s invention to have modified Calero, to have an elastic cover that covers the plates because this prevents damage to the plates underneath and the rubber cover “is unaffected by the alkalinity” that some soils contain (column 7 lines 15-23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637